This account has been audited by a special master, whose report is on file, and there is no question as to the accuracy of the report.
The receivers asked for $10,000 each and counsel asks for $15,000.
These receivers were appointed on June 13th, 1923. The approximate gross estate is $4,800,000. The receivers have made twelve liquidating dividends aggregating $2,144,000, or about three hundred thirty-five per cent. It is estimated that the ultimate distribution will amount to three millions, in round numbers.
I am thoroughly familiar with the work of the receivers and their counsel in this matter. It has been a very difficult estate to handle, made more so by the unreasoning opposition of the larger stockholders, to almost every effort of the receivers for wise and expeditious handling of the assets.
The receivers have been allowed to date $27,500 each, or a total of $55,000, and counsel has received $37,500. This is a little more than one per cent. of the gross estate; and an additional allowance of $20,000 to the receivers would make the total considerably less than two per cent.
I do not think that the contention of counsel that these allowances should be based on the transactions of one year is sound. I think the allowances should be considered on account of all services rendered from the beginning, and, considering the vast amount of work that has been done and the excellent business-like manner in which the estate has been handled, I do not think that the allowances asked for are excessive.
I will, accordingly, grant the receivers, at this time, $10,000 apiece, which shall be considered on account of total allowances; and the counsel for the receiver $15,000, which shall likewise be considered on account.
The most modest person that has appeared in this entire litigation is the special master. He declines to suggest what his compensation shall be and trustfully and flatteringly leaves me to set the figure. *Page 111 
I shall therefore allow him $1,000, which I think is a fair allowance for his work.
I have inserted these figures in the form of decree submitted to me and have advised it as of June 7th.